Beck, J.
— I. The petition alleges that the defendant Brown brought an. action, against plaintiff and and another, before a justice of the peace, in which a trial was had to a jury, and a verdict rendered against plaintiff ’ s co-defendant in the action, and no verdict was rendered against plaintiff, but that the justice of the peace fraudulently and corruptly, with intent to cheat and defraud plaintiff, entered the judgment against him, as well as against his co-defendant. It is alleged that a transcript of the judgment was filed in the office of the clerk of the district court, upon which an execution was issued, which defendants are attempting to enforce against the land of plaintiff by sale thereof.
*529II. The evidence, by a strong preponderance, sustains the allegations of plaintiff ’ s petition. We find, and upon the evidence no doubt arises, that the verdict was against plaintiff’s co-defendant alone. The judgment was entered against both defendants. It is not necessary to inquire as to the intentions of the justice in so entering the judgment. It is sufficient to know that it was entered without jurisdiction, and is to be regarded in law as a fraud upon plaintiff’s rights. It cannot be doubted that the judgment may be set aside and declared void in this action, —a direct attack upon it. This conclusion does not demand the citation of authorities in its support. It' is not the case of an irregularity or error in rendering the judgment, but of an act done without jurisdiction, and in fraud of plaintiff ’ s rights. As the evidence c learly supports plaintiff ’ s. petition, the district court rightly exercised the authority with which it is clothed, by setting aside the judgment which defendants are seeking to enforce.
Affirmed.